DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 12/07/2021 is acknowledged.  The traversal is on the ground(s) that Applicant submits that there is no undue burden to examine all of the claims in the application. Applicant cites the International Search Report indicating that the Examiner of the international PCT application examined all the claims. This is not found persuasive because unity of inventi.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20040241549 A1) in view of Shim (US 20170125818 A1) and Cui (US 20170214054 A1).

Regarding claim 1, Cho discloses an electrode for a lithium secondary battery (title), comprising a polymer film (Fig. 1, P23, first polymer layer 1), a conductive metal layer formed on the polymer film (Fig. 1, P23, metal layer 5), and a lithium metal layer formed on the conductive metal layer (Fig. 1, P35, conductive metal layer 7 made of lithium metal). Cho does not disclose a pattern of hemispherical protrusions on the polymer film. 
In the same field of endeavor, Shim discloses an analogous art of an electrode for a lithium battery (P58) comprising a polymer film (P8, “polymer substrate”). Shim teaches that the polymer film comprises a pattern of protrusions (P38, “prominences”) in a hemispherical shape (Fig. 4, P38), wherein the hemispherical protrusions are uniformly arranged (Fig. 4). Shim further teaches that the patterned surface of the electrode maximizes the specific surface area and improves energy density (P15). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify the polymer film of Cho by adding the pattern of hemispherical prominences taught by Shim, with the predictable result that the patterned surface would increase the specific surface area of the electrode and improve energy density, given that the court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A). 
The electrode taught by modified Cho does not teach a diameter for the hemispherical protrusions 
In the same field of endeavor, Cui discloses an analogous art of an electrode for a lithium battery (title) comprising a plurality of hemispherical protrusions (Fig. 1, P42, 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to choose a diameter of 5 microns to 50 microns for the hemispherical protrusions of modified Cho, given that hemispherical protrusions were known in the art to have a diameter ranging from 10 nanometers to 100 microns. The selection of such a diameter would have been a routine optimization in order to achieve the desired increase in surface area to permit passage of lithium ions as taught by Cui. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).

Regarding claim 2, modified Cho does not teach a height for the hemispherical protrusions. 
Cui teaches that the protruding regions can have a height in the range of 10 nanometers to 100 microns (P44). Cui teaches that dome shapes afford increased surface area for passage of lithium ions, relative to a flat configuration (P43).
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to choose a height of 3 microns to 50 microns for the hemispherical protrusions of modified Cho, given that hemispherical protrusions were known in the art to have a height ranging from 10 

Regarding claim 3, modified Cho does not teach that the hemispherical protrusions each have a diameter of 7 microns to 40 microns and a height of 5 microns to 40 microns.  
Cui teaches that the protruding regions can have a height and width in the range of 10 nanometers to 100 microns (P44). Cui teaches that dome shapes afford increased surface area for passage of lithium ions, relative to a flat configuration (P43).
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to choose a diameter of 7 microns to 40 microns and a height of 3 microns to 50 microns for the hemispherical protrusions of modified Cho, given that hemispherical protrusions were known in the art to have a height and diameter ranging from 10 nanometers to 100 microns. The selection of such a height and width would have been a routine optimization in order to achieve the desired increase in surface area to permit passage of lithium ions as taught by Cui.

Regarding claim 5, Cho teaches that the polymer (“first polymer layer”) comprises one or more selected from the group consisting of polyethylene terephthalate, polybutylene terephthalate, polyethylene naphthalate, polyethylene, 

Regarding claim 6, Cho teaches that the thickness of the polymer film (“first polymer layer”) is most typically 3 to 50 microns. (P31).
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to choose a thickness of 5 microns to 30 microns for the first polymer layer of modified Cho given that Cho disclosed the thickness to be 3 to 50 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)

Regarding claim 7, Cho teaches that the conductive metal (“metal layer”) comprises one or more selected from the group consisting of Ni, Ti, Cu, Ag, Au, Pt, Fe, Co, Cr, W, Mo, Al, Mg, K, Na, Ca, Sr, Ba, Si, Ge, Sb, Pb, In, and Zn (P33).

Regarding claim 8, Cho teaches that the conductive metal layer can have a thickness of 5 to 5000 microns (P32).   
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to choose a thickness of 0.5 microns to 10 microns for the conductive metal layer of modified Cho given that Cho disclosed the thickness to be 5 to 5000 microns. In the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)

Regarding claim 9, Cho teaches that the lithium metal layer has a thickness of 3 microns to 50 microns (P34).  
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to choose a thickness of 5 microns to 50 microns for the lithium metal layer of modified Cho given that Cho disclosed the thickness to be 5 to 5000 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
  
Regarding claim 10, Cho teaches that the layered electrode is disposed in a lithium secondary battery (P37).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20040241549 A1) in view of Shim (US 20170125818 A1) and Cui (US 20170214054 A1) as applied to at least claim 1 above, and further in view of Tanemura (US 20130164612). 

Regarding claim 4, modified Cho does not disclose a distance between the hemispherical protrusions. Cho teaches that the thickness of the active material layer is most generally from 3 to 50 microns (P34).
In the same field of endeavor, Tanemura discloses an analogous art of a negative electrode for a secondary battery (title) with uniformly arranged protrusions on the surface of the electrode (Fig. 1A, P32, protrusions 101b). Tanemura further teaches that the space between the adjacent protrusions is preferably greater than or equal to 3 times and less than 5 times as large as the thickness of the negative electrode active material layer (P106). Tanemura teaches that when the space between protrusions is 2 times the thickness of the active material layer, then the spaces are completely filled in when the active material layer is formed (P106). Tanemura also teaches that when the space between protrusions is more than 5 times the thickness of the active material layer, the protrusions are less effective at increasing surface area due to the increased area of the exposed base (P106). Tanemrura teaches that increased surface area can increase the capacity of the battery (P29). 
The spacing of electrode protrusions taught by Tanemura and active material thickness taught by Cho correspond to a range of 9 to 250 microns for the distance between adjacent protrusions. Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to choose a distance of 2 to 50 microns for the distance between the hemispherical protrusions of modified Cho, considering the teachings of Tanemura and Cho. The selection of the spacing between protrusions would have been a routine optimization to ensure that the protrusions are effective at increasing the surface area of the electrode, prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang (US 20050084760 A1) discloses an electrode with a polymer layer, a conductive metal layer on the polymer layer, and a lithium metal layer on the conductive metal layer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/K.K.E./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729